Campbell, C. J.,
delivered the opinion of the court.
The dealing by the board of mayor and aldermen with the valuation of property of the appellant as rendered to the assessor was not according to the charter of the ci-ty of "Vicksburg, but in disregard of the plain requirement of section thirty, which provides for precedent notice to the'owners of the property reported by the assessor as undervalued, “ with his statement of what he believes to be the reasonable taxable value of said property,” before action'on it by the board. It is true that the tremendous and dangerous power is conferred on the board of mayor and aldermen, finally, (and without any *108opportunity for redress against confiscation, practically it might be under some conditions) to determine the taxable value of all property. And, in view of this, there is the greater need for observance with scrupulous exactness of the few safeguards for the property owner. The provision mentioned as contained in section thirty is about all he has, and he may justly invoke that. His valuation rendered to the assessor may be changed by the board, after a hearing or opportunity for it, upon notice to him, where the assessor has reported an undervaluation, and stated Avhat he believes to be a proper one.
Section thirty of the charter is not affected by section thirty-three, as supposed. By the latter it is declared that the “ assessment [is] to conform to such time and method as may be prescribed therefor by ordinance,” but this general declaration cannot be held to abrogate the specific provision of the former section as to dealing with undervaluation of property. The board may by ordinance prescribe the time and method of assessment, in conformity to the particular provisions of the charter. The two sections are harmonious, and must both stand.
It is a great mistake to suppose that the board has the right to meet in secret session (or open one either), and, without precedent notice to the property owner, and upon no-other basis than its own will, to change the valuation of property by the owner. No such practice can find any sanction in the charter under consideration.
The injunction should have been perpetuated as to all the excess of taxes over the sum due'upon the valuation rendered to the assessor.

Decree reversed, and decree for such injunction to be entered.